DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/11/2019.
Claims 1-13 are elected.
Claims 14-18 are withdrawn.
Claims 1-18 are pending.
Claims 1-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 9, 12 and 13 are objected to because of the following informalities:  claim 9 recites “said first entity to access to only electronic data”, “electronically associated specifically to”, “allows said second entity to access to only electronic data”, “electronically associated to entities other said second entity”, claim 12 recites “remote lodger” and claim 13 recites “datum is a unmodifiable datum”.  Appropriate correction is required.
Restriction/Election Acknowledgement 
The Applicant’s election on claims 1-3  without traverse in the reply on 12/28/2020 is acknowledged.  Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group(s).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “storing a plurality of electronic identity data sets … accessing one electronic data set … generating a …file … generating a hash file … and generation of…message ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the commercial or legal interactions, specifically, transmitting a user’s identity information, but first storing in a file, encrypting the file and sending it.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in transmitting user’s information as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-13 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “an electronic memory of a first entity … automatically generating a transaction with a third entity or subject… wherein the electronic message is at least temporarily stored on said memory.” Claim 1 is unclear and indefinite as to whether the claim is being performed by the third subject, and whether the “memory” refers to the “electronic memory” of the first subject and when the first subject received the transaction message to store it. Dependent claims 2-13 are also rejected.  
Claim 2 recites the limitation " the computation power of said first entity". Claim 5 recites “the selective distribution”. Claim 13 recites “the date”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the electronic computer associated to or of the first entity”. The claim is unclear and indefinite. Being associated to does not mean either “associated of” or “the electronic computer of the first entity”. The claim is unclear and indefinite. 
Claim 4 recites “performs a remote selective distribution of said digital asset file”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “remote selective distribution” in claim 4 is used by the claim, but is not a term in the art and not explained. The term is indefinite because the specification (¶ 94, 128, 142) does not clearly redefine the term. 
Claim 5 recites “wherein said ledger is provided with inputs configured to receive predefined digital assets from entities.” The claim is unclear and indefinite as to whether the claims mean “wherein said ledger is provided with inputs, configured to receive predefined digital assets from entities”, “wherein said ledger is provided with inputs, configured to receive predefined digital assets, from entities” or “wherein said ledger is, provided with inputs, configured to receive predefined digital assets from entities”.
The term "appropriate" in claim 6  is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similarly, claim 10 recites “the time necessary”. 
Claim 7 recites “said user interface being configured for at least allowing accessing said electronic computer or said memory.” The claim language is unclear and indefinite. The claim is unclear whether access is to the computer or memory or whether the computer or memory are being allowed access.  
Claim 8 recites “univocally associating said electronic data set to a specific first entity by a provision of predefined access credentials”. The claim is unclear and indefinite as to the terms used, the process claimed to achieve this result and what is meant by “by a provision of predefined access credentials.”

Claim 11 recites “or through authorization of said first entity.” The claim is unclear and indefinite. Authorization of means the first entity is authorized, authorization by, for example, means the first entity is performing the authorization. The claim is unclear and indefinite.
Claim 12 recites “second entity by electronically comparing data provided therefrom… allowing fulfillment of the smart contract in case of compliance of data claimed of said second entity with said hash file”. The claim is unclear and indefinite as to wherefrom this data is provided and the following limitation is unclear. 
Claim 13 recites “optionally an external timing certification provider.” The claim is unclear and indefinite as to how this information is tied or related to the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (2018/0101684) (“Murphy”), and in view of Andrade (2018/0248699) (“Andrade”).

Claim Interpretation- according to the specification(¶ 99), “generating user - initiated federated identities of at least one and preferably a plurality of subjects that hold a customer relationship with a bank or a payment card issuer 100 that in the context of the present description will be here in after designated as “ first entity " 100 . As well , those subjects will be referred as “ second entities ” provided that from the strict point of view of the system they appear as electronic systems although being human subjects and / or legal entities .” For the purpose of claim interpretation the “first entity” will be understood to be an institution and the “second entity”, a user. 
Murphy- the processing server 102 may also be configured to store credential data associated with an entity 104….  some instances, credential attributes may include information identifying one or more related entities 104, such as entity signatures (e.g., generated using their associated private keys and verified via the corresponding public key), the entity identity, etc. (¶ 29, 30)

accessing one electronic data set (¶ 45, 55, 67); 
Murphy- The querying module 216 may receive one or more data values or query strings, and may execute a query string based thereon on an indicated 206, to identify information stored therein. The querying module 216 may then output the identified information to an appropriate engine or module of the processing server 102 as necessary. The querying module 216 may, for example, execute a query on the memory to identify the values for a key-value pair, using a generated identity or credential as the key to access the associated attributes.( ¶ 45)

generating, by the first entity, a digital asset file containing a selected sub-set of identity information, wherein selection of the subset has been performed either by the first or the second entity (¶ 46, 55, 64, 67, 68); 
Murphy - The generation module 218 may receive instructions as input, which may be used to generate data, and the generated data output to one or more engines or modules of the processing server 102. In some instances, the instructions input to the generation module 218 may be accompanied by data for use therewith. For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, (¶ 46)

subsequently automatically generating a hash file of said digital asset file, said step of generating said hash file being performed by an electronic computer associated to the first entity accessing said memory (¶ 31, 47, 55, 64, 67, 68); 
Murphy - The processing server 102 may also be configured to generate a hash value of the credential attributes to be representative of the credential. In 104. The hash value that represents the credential may be generated via application of the hashing algorithm(s) to the credential attributes, and may, in some instances, be applied to a data file that includes all of the credential attributes. (¶ 31)

and - automatically generating a transaction with a third entity or subject comprising the generation of an identity verification electronic message containing the hash file and the digital asset file or the digital asset file and an evidence of the hash file (¶ 35, 36, 41, 48, 59)
Murphy - configured to verify identities and credentials and attributes associated therewith on behalf of third parties. For instance, an individual 104 c may provide their identity to a requesting entity 108 as part of a transaction. For example, an individual 104 c seeking a loan to a financial institution as the requesting entity 108 may provide their identity as proof of employment and their position at an organizational unit 104 b… The processing server 102 may verify that the identity attributes for the entity 104 match the alleged attributes, and may provide the result of the verification back to the requesting entity 108… In some instances, the processing server 102 may provide the value for one or more of the identity attributes to the requesting entity 108, such as for specifically requested values. (¶ 35, 36)


Andrade - activating an interface configured to add or delete data related to verified documents or biometric identification data associated with the user… entering the received encrypted digital user identifier into a temporary storage location (¶ 101; claim 17).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Murphy(¶ 1), which teaches “the use of distributed storage and storage via blockchain for protection of identity and credential data and the verification thereof” and Andrade (¶ 3), which teaches “ a need in the art for improvements to biometric security methods for securing information related to individuals and documents” in order to provide a universal systems for the verification of user identity information (Andrade; ¶ 2-4).
Regarding claim 2, Andrade teaches discloses wherein: - the electronic message containing the hash file and the digital asset file, or the digital asset file and an evidence of the hash file, is created by using at least part of the computation power of said first entity, in particular through the electronic computer associated to or of the first entity (¶ 24, 36, 44, 46, 67, 101, 91, 96, 98; claim 5, 7, 8, 12) and - wherein said hash file and said digital asset file are read-only files (¶ 82).  
Regarding claim 3, Murphy discloses wherein: - the generation of the transaction is performed by establishing an electronic communication channel with a decentralized 
Regarding claim 4, Murphy discloses electronically generating a smart contract, said step being performed after the step of generation of the digital asset file and after the step of generation of the hash file, wherein said smart contract performs a remote selective distribution of said digital asset file and/or of said hash file, the generation of the smart contract being performed on said ledger, specifically on the blockchain (¶ 35, 37, 44).  
Regarding claim 5, Murphy discloses wherein said ledger is provided with inputs configured to receive predefined digital assets from entities other than said first entity and second entity and is configured to perform iteratively a step of awaiting for reception of at least one digital asset on said input (Abstract; ¶ 29-32, 40, 41, 51).  
Regarding claim 6, Murphy discloses wherein the selective distribution of said digital asset file and/or of said hash file is performed only after reception of an appropriate predefined digital asset from entities other than said first entity and second entity (Abstract; ¶ 29-31, 40, 41).  
Regarding claim 7, Murphy discloses providing an electronic user interface for said second entity or user, said user interface being configured for at least allowing accessing said electronic computer or said memory (¶ 22, 29, 35, 59).  

Regarding claim 9, Murphy discloses wherein the provision of an user interface allows said first entity to access to only electronic data set electronically associated specifically to said first entity through an electronic comparison of said predefined access credentials, and wherein the provision of an user interface allows said second entity to access to only electronic data set stored in the respective file electronically associated specifically to said second entity through a comparison of said predefined access credentials, while denying any electronic access at least for reading of other files electronically associated to entities other said second entity, said provision of a user interface allows said second entity to electronically perform at least said step of selection of a sub-set of an electronic data set (¶ 59-61).  
Regarding claim 10, Andrade teaches wherein the provision of an user interface is performed though an electronic secure communication channel established and kept for the time necessary at least to perform said step of selection of said sub-set of electronic data set, said electronic secure communication channel is established after a positive electronic comparison of access credentials inputted by the second entity with a access credentials stored in the memory or in the electronic computer of said first entity, and is established between said electronic computer and a computing system or electronic mobile device remotely connected to said electronic computer and/or to said memory and belonging to said second entity (¶ 25, 28, 38, 39, 51, 62-65, 80, 104; claim 1).  

Regarding claim 12, Murphy discloses identity verification by a third entity, wherein the identity verification allows to electronically check the actual claimed identity of said second entity by electronically comparing data provided therefrom with said hash file and said digital asset file; and said comparison of data comprises accessing to the remote lodger containing said hash file and allowing fulfillment of the smart contract in case of compliance of data claimed of said second entity with said hash file (¶ 26, 31, 34, 42, 47, 55, 58-61).  
Regarding claim 13, Murphy discloses electronically attaching to said hash file and/or to said digital asset file a timestamp or certified electronic timing datum, providing information of at least the date on which said electronic data set and/or said sub-set have been respectively created, updated or selected, said certified electronic timing datum is a unmodifiable datum, only readable by at least said first entity and/or second entity, electronically provided to said first entity by a timing certification provider, optionally an external timing certification provider (¶ 18, 33, 34, 36, 57, 67, 68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oberhauser et al., (US 9,749,140) teaches collecting user information and creating digital identity for the user, verifying the user’s identity associated with a blockchain system.
Wilson et al., (US 10,924,264) teaches receiving identification data from a user, storing the information and creating data block for the user, also verification of the information. The id information hashed and put on a blockchain. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685